294 So.2d 701 (1974)
Anthony F. BALZEBRE and Dorothy Balzebre, Appellants,
v.
Philip ANDERSON et al., Appellees.
No. 74-228.
District Court of Appeal of Florida, Third District.
May 14, 1974.
Edward C. Vining, Jr., and R.M. MacArthur, Miami, for appellants.
Rentz, McClellan & Haggard, Miami, for appellees.
Before PEARSON, CARROLL and HAVERFIELD, JJ.
PER CURIAM.
The plaintiffs-counterdefendants bring this interlocutory appeal from a circuit court order requiring them to respond to a request to produce. The request to produce describes "a net worth statement reflecting their assets, liabilities and net worth". The order granting the motion states "... that ANTHONY F. BALZEBRE and DOROTHY BALZEBRE *702 shall produce the materials sought in the Request to Produce ...". The basis for the request to produce was appellees' claim to punitive damages in its counterclaim.
We hold that the order is too broad in that a party may not be required to produce documents which it does not have and which are not shown to exist. See Fryd Construction Corporation v. Freeman, Fla.App. 1966, 191 So.2d 487. Accordingly, the order appealed is reversed without prejudice to appellees' proceeding with discovery to establish the existence of the document or documents they wish to have identified and produced.
Reversed.